Citation Nr: 1514351	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  08-31 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to a rating higher than 10 percent prior to October 2, 2008, from December 1, 2008 to June 6, 2011, and from August 1, 2011, for right knee sprain and patellofemoral pain syndrome.  

2. Entitlement to a rating higher than 10 percent prior to May 4, 2009 and from July 1, 2009 for left knee retropatellar pain syndrome.  

3. Entitlement to a rating higher than 10 for rhinosinusitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to September 1995. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in January 2008 and August 2011 of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In the January 2008 rating decision the RO denied entitlement for a rating higher than 10 percent for the right knee and left knee.  In a February 2009 rating decision the RO granted a temporary 100 percent rating from October 2, 2008 to November 30, 2008 for the right knee due to an arthroscopy and an abrasion chondroplasty of the patella requiring convalescence.  In a rating decision in August 2011 the RO granted a temporary 100 percent rating from June 7, 2011 to July 30, 2011 for the right knee based on surgical treatment necessitating convalescence.  In a rating decision in June 2009 the RO granted a temporary 100 percent rating from May 4, 2009 to June 30, 2009 for the left knee based on an arthroscopy and patellofemoral surface debridement necessitating convalescence.  Thus the issues have been characterized as reflected on the title page.  

In April 2013, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record. 

In September 2013 the Board remanded the issues for higher ratings for the right knee and left knee.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

In the August 2011 rating decision the RO denied a compensable rating for rhinosinusitis (formerly evaluated as sinusitis).  In September 2013 the Board granted a 10 percent rating for rhinosinusitis.  The Veteran then appealed the issue of entitlement to a rating higher than 10 percent for rhinosinusitis to the U.S. Court of Appeals for Veterans Claims (Court).  In a September 2014 memorandum decision, the Court vacated and remanded the September 2013 Board decision denying entitlement to a rating higher than 10 percent for rhinosinusitis, including extraschedular consideration.  

Additional evidence has been received since the most recent Supplemental Statement of the Case was issued in December 2013.  In January 2014 and March 2015 the Veteran submitted a waiver of initial RO review and the Board may proceed with the appellate review.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA paperless claims processing system includes the April 2013 Board hearing transcript.  Other documents on Virtual VA are either duplicative of the evidence of record or are not pertinent to the present appeal.

Statements received from the Veteran in October 2014 and March 2015 have raised a claim for service connection for gout, to include as being secondary to service connected hypertension and/or renal cell carcinoma.  The AOJ has yet to consider that issue.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.     

The issue of a rating higher than 10 percent for rhinosinusitis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.With the exception of periods of convalescence, there is painful range of motion in the right knee with flexion primarily ranging from 60 degrees to 120 degrees, extension primarily ranging from zero to 5 degrees, without recurrent subluxation or lateral instability, and dislocated semilunar cartilage.

2. With the exception of periods of convalescence, there is painful range of motion in the left knee with flexion primarily ranging from 60 degrees to 120 degrees, extension primarily ranging from zero to 5 degrees, without recurrent subluxation or lateral instability, and dislocated semilunar cartilage.


CONCLUSIONS OF LAW

1. The criteria for a rating higher than 10 percent prior to October 2, 2008, from December 1, 2008 to June 6, 2011, and from August 1, 2011 for right knee sprain and patellofemoral pain syndrome is denied.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5014, 5256, 5257, 5258, 5259, 5260, 5261, 5262, 5263 (2014).  

2. The criteria for a rating higher than 10 percent prior to May 4, 2009 and from July 1, 2009 for left knee retropatellar pain syndrome is denied.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5014, 5256, 5257, 5258, 5259, 5260, 5261, 5262, 5263 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The evidence of record is voluminous and the analyses focus on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran.  The pertinent evidence is addressed in detail below.  Additional lay and medical evidence in the record is cumulative of the evidence being presented.  

Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in May 2007 of the criteria for establishing an increased rating, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in January 2008.  Nothing more was required.  

VA also has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  VA treatment records, post-service treatment records, identified and relevant private treatment records, claims submissions, and lay statements have been associated with the record.

The Veteran also was afforded VA examinations in November 2007, April 2012, and October 2013.  The Board finds the VA examinations and opinions to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate his disability under the applicable rating criteria.  The examinations and opinion were based on a review of the claims file.

In the September 2013 remand the Board instructed that the Veteran be asked to bring his braces and other assistive devices to his VA examination.  While it is unclear whether the Veteran brought the devices to the October 2013 VA examination, the Board finds that this remand directive was substantially complied with as the examiner thoroughly discussed with the Veteran his use of assistive devices for ambulation.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  The Veteran informed the examiner that he wore knee braces at least 2 to 3 times per week, noting that they tended to slide down and cause him more knee pain.  Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

During the April 2013 Board hearing, the undersigned discussed with the Veteran the issues on appeal, the evidence required to substantiate the claims, and asked questions to elicit information relevant to the claims.  This action supplemented VA's compliance with the VCAA, 38 C.F.R. § 3.103, and Bryant v. Shinseki, 23 Vet. App. 488 (2010).  



Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  

The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca 8 Vet. App. at 206.  

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The United States Court of Appeals for Veterans Claims has held that a higher rating can be based on "greater limitation of motion due to pain on use."  See DeLuca 8 Vet. App. at 206.  
Any such functional loss must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  38 C.F.R. § 4.40.

Under certain circumstances, the claim for an increased rating for a service-connected disability includes a claim of entitlement to a total disability rating based on individual unemployability (TDIU).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In the instant case, the evidence shows that the Veteran has been employed.  See, e.g., the November 2007 VA examination, April 2012 VA examination, and April 2013 Board hearing transcript.  The Veteran has not contended that during the appeal period he has been unemployed due to his service-connected knees.  Thus the issue of TDIU is not before the Board.  

Knees

During the current appeal period, the Veteran's service-connected a right knee sprain with patellofemoral pain syndrome and left knee retropatellar pain syndrome have been rated under Diagnostic Codes 5257-5014.  

Diagnostic Code 5014 for osteomalacia provides that it be rated on limitation of motion of affected parts, as arthritis, degenerative.  Diagnostic Code 5003 provides that degenerative arthritis that is established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When there is some limitation of motion of the specific joint or joints involved that is noncompensable (zero percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

Diagnostic Codes 5260 and 5261 are used to rate limitation of flexion and of extension of the knee.  

Under Diagnostic Code 5260, limitation of flexion of the knee to 45 degrees warrants a 10 percent rating.  Limitation of flexion of the knee to 30 degrees warrants a 20 percent rating.  And limitation of flexion of the knee to 15 degrees warrants a 30 percent rating.

Under Diagnostic Code 5261, limitation of extension of the knee to 5 degrees warrants a zero or noncompensable rating.  Limitation of extension of the knee to 10 degrees warrants a 10 percent rating.  Limitation of extension of the knee to 15 degrees warrants a 20 percent rating.  Limitation of extension of the knee to 20 degrees warrants a 30 percent rating.  Limitation of extension of the knee to 30 degrees warrants a 40 percent rating and limitation of extension of the knee to 45 degrees warrants a 50 percent rating.  

Normal range of motion of the knee is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

Under Diagnostic Code 5257, a 10 percent rating is warranted for slight knee impairment, that is, recurrent subluxation or lateral instability.  A 20 percent rating is assigned for a moderate degree of impairment, and a maximum rating of 30 percent is assigned for severe impairment.

Under Diagnostic Code 5258, a 20 percent rating is warranted for dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  

Under Diagnostic Code 5259, a 10 percent rating is warranted for removal of semilunar cartilage that is symptomatic.

VA's General Counsel has provided guidance concerning increased rating claims for knee disabilities.  In VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997), it was held that a veteran who has arthritis and instability of the knee might be rated separately under Diagnostic Codes 5003 and 5257, provided that any separate rating must be based upon additional disability.  When a knee disorder is already rated under Diagnostic Code 5257, the veteran must also have limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261 in order to obtain a separate rating for arthritis.

In VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998), the VA General Counsel clarified that when a veteran has a knee disability evaluated under Diagnostic Code 5257, to warrant a separate rating for arthritis based on x-ray findings, the limitation of motion need not be compensable under Diagnostic Code 5260 or Diagnostic Code 5261; rather, such limited motion must at least meet the criteria for a zero-percent rating.  A separate rating for arthritis could also be based on x-ray findings and painful motion under 38 C.F.R. § 4.59.  

The VA General Counsel also has held if the criteria for a compensable rating under Diagnostic Codes 5260 and 5261 are met, separate ratings can be assigned.  VAOPGCPREC 9-2004 (September 17, 2004), 69 Fed. Reg. 59990 (2004).

Evidence

In May 2007 the Veteran filed a claim for ratings higher than 10 percent for the right knee and left knee.  Throughout the pendency of his appeal, treatment records show that the Veteran has had painful motion in his knees.  The medical records summarized below are VA medical records unless indicated otherwise.  

On VA examination in November 2007, the Veteran complained of his knees constantly popping, swelling, and locking.  He stated that he had an unstable feeling.  The examiner noted that he had stiffness in his right knee.  The Veteran complained of flare-ups twice per week that lasted about 3 days.  The Veteran had an uneven scar on his right knee which was related to a bicycle accident he had as a child. 

On physical examination the examiner noted that when the Veteran sat on the edge of the table he did not let his knees dangle to 90 degrees.  Instead his right knee was flexed to 45 degrees and left knee was flexed to 65 degrees.  He was able to flex the left knee to 60 degrees with pain.  There was swelling in the right knee.  There was full extension to zero degrees in both knees in the supine position.  The McMurray test and drawer sign could not be performed due to the Veteran's guarding and refusal to flex his knees.  As for the DeLuca criteria, the examiner stated that because the Veteran was unable to perform even one squat, no comments could be made regarding additional losses due to painful motion, weakness, impaired endurance, incoordination, stability, or acute flare without resorting to speculation.  

The examiner reported that May 2007 x-rays of the left and right knees show no fractures or dislocations.  As for the left knee there was a small superior patellar spur and very mild peritonitis of the medial proximal tibia.  As for the right knee there was a tiny osteophyte of the lateral femoral condyle, lateral tibial plateau, and small superior patella.  There was minimal periostitis in the proximal medial left tibial diaphysis.  A May 2007 MRI of the right knee shows very mild osteoarthritis.  Additionally the MRI shows a 0.6 x 0.1 cm flap/defect within the patellar cartilage.  There was no ligamentous or tendinous injury.  

Treatment records in May 2007 show the Veteran wore knee braces.  In September 2008 active range of motion in the right knee was 120 to zero degrees.  The knee was stable upon testing.  In October 2008 right knee flexion was 120 degrees and extension was -5, left knee flexion was 90 and extension was -15 and was limited by pain.  

A September 2008 MRI of the left knee shows chondromalacia patella and small joint effusion.  A September 2008 x-ray of the right knee shows no subluxation of the patella.  A February 2009 MRI of the right knee shows chondromalacia patella.  Treatment records that same month show that the Veteran had bilateral chondromalacia as part of patello-femoral syndrome with mild to moderate lateral subluxations in both knees during functional dynamic activities.

October 2008 VA records show that the Veteran underwent a right knee arthroscopy and an abrasion chondroplasty of the patella.  In May 2009 private medical records show that the Veteran underwent a left knee arthroscopy and patellofemoral surface debridement.  

September 2009 MRIs and x-rays of both knees show no meniscal tear in either knee.  X-rays that same month show anterior and posterior cruciate, medial, and lateral collateral ligaments were intact.  Treatment records in October 2009 show the Veteran complained that his knees locked.  He periodically used a cane.  Extension in both knees was normal and flexion ranged from 100 degrees to 120 degrees.  Post drawer, Lachman and McMurray's tests were negative bilaterally.  In March 2010 VA records show that the Veteran complained of falling due to his knees locking.  

A December 2010 MRI of the right knee shows anterior and posterior cruciate and medial and lateral collateral ligaments were intact.  There was no evidence of meniscal tear.  Treatment records show that range of motion was 5 to 120 degrees in both knees and tests show both knees were stable.  

In June 2011 the Veteran underwent a right knee diagnostic arthroscopy and chondroplasty of the patella.

A November 2011 MRI of the right knee shows that the anterior and posterior cruciate and medial and lateral collateral ligaments were intact.  There was no evidence of a meniscal tear and there may have been a partial tear in the distal patella tendon at the tibial insertion.  The impression was patellar tendinosis.  

A March 2012 MRI of the left knee shows that the anterior and posterior horns of the medial and lateral menisci appeared normal.  There was some irregularity of the posterior patellar cartilage at the cartilage surface seen on prior exam representing chondromalacia patella.  There was no evidence of ligamental injury.

On VA examination in April 2012, the Veteran complained of daily pain.  The Veteran did contract work as an IT specialist and the pain was worse when he went up and down the stairs and was on his knees checking electrical connections.  

The examiner noted that the Veteran did not report flare-ups.  Physical examination shows that right knee flexion was 60 degrees with no objective evidence of painful motion.  Right knee extension was zero degrees with no objective evidence of painful motion.  Left knee flexion was 85 degrees with no objective evidence of painful motion.  Left knee extension was zero degrees with no objective evidence of painful motion.  The Veteran was able to perform repetitive-use testing with 3 repetitions and post-test flexion and extension in both knees was the same as reported above.  The Veteran did not have additional limitation of range of motion of knee following repetitive-use testing.  The Veteran's functional loss and/or functional impairment of both knees was less movement than normal in both knees.

Joint stability tests were normal in both knees.  Tests performed included anterior instability test (Lachman test), posterior instability test (posterior drawer test), and medial-lateral instability test.  The examiner determined that there was no evidence or history of recurrent patellar subluxation/dislocation nor was there tibial and/or fibular impairment.  There were no meniscal conditions or surgical procedures for a meniscal condition found.  

The Veteran did have knee scars.  They were not painful and/or unstable.  The total area of all related scars was not greater than 39 square cm (6 square inches).  

At the time of the examination the Veteran was not using assistive devices for mobility.  The examiner noted that imaging studies of both knees show degenerative or traumatic arthritis.  

In April 2013 the Veteran testified that he had constant instability in his knees, his knees locked and caused him to fall.  He stated that he has stumbled due to his right knee giving out particularly when he is walking up and down stairs.  The Veteran also testified that he has problems with coordination due to stumbling as well as flare-ups of pain in both knee approximately once per week.  

On VA examination in October 2013, the Veteran's claims file was available and was reviewed by the examiner.  The examiner noted that the records show that the Veteran in September 2010 complained of knees locking and giving out.  In October 2010 he complained of the right knee popping, grinding, and locking.  In November 2010 range of motion was 5 to 120 degrees.  Stability tests were normal.  In June 2010 the Veteran complained of buckling and pain with stair climbing and descending.  Exam of the right knee showed no laxity or instability.  

As to the question of whether there is objective evidence that the Veteran experienced buckling, locking, instability, subluxation, stumbling or incoordination, the October 2013 VA examiner responded that there is clinical evidence of stumbling and incoordination secondary to the Veteran's bilateral knee disability.  However, the examiner found that while he has a history of locking and falling, there is no evidence of any another pathology.  

During the October 2013 VA examination the Veteran complained of daily pain, grinding, and popping in his right knee.  He stated that he had locking twice per month.  He also complained of stiffness, swelling, and instability at least twice per month when descending stairs.  As for the left knee the Veteran complained of daily pain.  The Veteran reported flare-ups 2-3 times per week, which were usually triggered by prolonged standing or walking. 

Physical examination shows that right knee flexion was 110 degrees with pain at 60 degrees.  Right knee extension was zero degrees with pain at 5 degrees.  Left knee flexion was 120 degrees with pain at 85 degrees.  Left knee extension was zero degrees with no pain.  The Veteran was able to perform repetitive-use testing with 3 repetitions.  Right knee post-test range of motion shows that flexion was 95 degrees and extension was 10 degrees.  Left knee post-test flexion was 110 degrees and post-test extension was zero degrees.  The examiner indicated that the Veteran had additional limitation in range of motion of the knee following repetitive use.  His functional impairment included the following: less movement than normal in both knees; weakened movement in the right knee; incoordination and pain on movement in both knees; atrophy of disuse in the right knee; instability of station, disturbance of locomotion, and interference with sitting, standing and weight-bearing in both knees.  

Joint stability tests were normal in both knees.  Tests conducted included anterior instability (Lachman test), posterior instability (posterior drawer test), and medial-lateral instability test.  The examiner determined that there was no evidence or history of recurrent patellar subluxation/dislocation nor did the Veteran have any meniscal conditions or surgical procedures for a meniscal condition.  The examiner stated that there was no x-ray evidence of patellar subluxation.  The examiner noted that the residuals of the Veteran's knee surgeries included painful and limited range of motion in both knees.  The Veteran also had knee scars, which were not painful, unstable and did not exceed an area greater than 39 square cm (6 square inches).  The examiner noted that the Veteran had well-healed arthroscopic scars on both knees, which were non-tender and stable.

The examiner was asked to address the question of whether pain, weakness, fatigability, or incoordination could significantly limit functional ability including during flare-ups, or when the joint is used repeatedly over a period of time.  The examiner determined that range of motion documented following repetitions during the examination also was indicative of range of motion not only after repetitive use but also during flare-ups and with pain on use.  

A MRI report of the right knee in February 2014 shows that the Veteran complained of right knee instability.  The findings show that the medial and lateral collateral ligaments were normal.  The medial and lateral menisci were of normal signal intensity and morphology without evidence of discrete tear.  There were multiple partial and near full thickness fissures in the medial and lateral facet of the patella.  The impression was multiple partial and near full-thickness fissuring in the patellar cartilage without reactive bony changes consistent with at least grade 3 chondromalacia and likely tendinopathy.  Gout could not be completely excluded.  That same month a VA doctor reviewed the MRI and explained that the Veteran's knee pain was due to multiple tears and full thickness fissuring in cartilage behind the knee cap.  

In statements dated in February 2014 and October 2014, the Veteran contended that the MRI summarized above shows that he had instability in his knee.  He contended that medical literature shows that symptoms associated with articular cartilage defect include swelling, locking, pain, and stiffness.  

Treatment records in February 2014 show that the Veteran had painful right knee flexion from 90 to 120 degrees.  Left knee flexion was from zero to 120 degrees.  There was no swelling and both knees were stable.  In June 2014 the Veteran had full extension in the right knee and flexion was limited to 70 degrees with pain.  

Analysis

The AOJ has assigned a 10 percent evaluation based upon Diagnostic Codes 5014 for both the right knee and left knee.  The 10 percent evaluation contemplates pain on motion.  38 C.F.R. § 4.59.  In order to warrant a higher evaluation under Diagnostic Codes 5260 and 5261 there must be the functional equivalent of flexion to 30 degrees and extension to 15 degrees.  Based on the evidence of record during the current appear period, while there was one instance of flexion in the right knee with pain limited to 45 degrees on examination in November 2007, numerous other findings throughout the appeal period show that flexion in both the right knee and left knee ranged from 60 degrees to 120 degrees, which on multiple occasions included consideration of pain.  As the criterion for a 20 percent rating for flexion is flexion limited to 30 degrees, the findings pertaining to limitation of flexion do not more nearly approximate or equate to flexion limited to 30 degrees, to include consideration of any additional functional loss due to pain, pain on movement, swelling, atrophy, fatigue, weakness, incoordination, to include during flare-ups and with repeated use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Thus the Veteran is not entitled to a rating higher than 10 percent under Diagnostic Code 5260 for neither the right knee nor the left knee.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

As for limitation of extension, extension at maximum was 10 degrees in the right knee on VA examination in October 2013, which included consideration of DeLuca factors.  This appeared to be an isolated incident as throughout the appeal period extension ranged from zero degrees to 5 degrees in both knees.  Nevertheless as the criterion for a 20 percent rating for extension is extension limited to 15 degrees, the findings pertaining to limitation of extension do not more nearly approximate or equate to extension limited to 15 degrees, to include consideration of any additional functional loss due to pain, pain on movement, swelling, atrophy, fatigue, weakness, incoordination, to include during flare-ups and with repeated use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Thus the Veteran is not entitled to a higher rating under Diagnostic Code 5261 for neither the right knee nor the left knee.  

As the evidence does not more nearly approximate a compensable rating based on flexion limited to 45 degrees in both knees, a separate rating for right knee flexion and extension and left knee flexion and extension pursuant to VAOPGCPREC 9-2004 is not warranted.

Next, as there is x-ray evidence of degenerative arthritis in both knees, and consideration for a separate rating for instability needs to be addressed.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997). The Veteran has complained of instability in both knees.  There is one isolated instance in the medical records in February 2009 whereby the examiner noted that the Veteran had mild to moderate lateral subluxation in both knees during dynamic activities, which could arguably equate to a 20 percent rating under Diagnostic Code 5257.  Nevertheless the weight of evidence shows that the Veteran does not have recurrent subluxation or lateral instability in his knees.  Joint stability tests in October 2009 and on VA examination in April 2012 and in October 2013 were normal.  On both the April 2012 VA examination and the October 2013 VA examination the examiners determined that there was no evidence or history of recurrent patellar subluxation or dislocation.  The October 2013 VA examiner specifically determined that while there was evidence (lay evidence) that addresses stumbling and incoordination as being secondary to the Veteran's service-connected bilateral knee disability, there was no evidence of any other pathology.  Thus the Board finds that the weight of the evidence establishes that the criteria for a separate rating under Diagnostic 5257 for the right knee and left knee is not met as the objective findings do not confirm recurrent subluxation or lateral instability.  The medical evidence is more competent and credible than the Veteran's complaints of instability.  

As during the appeal period there is no evidence of tibia and fibula involvement, or genu recurvatum in either knee, Diagnostic Codes 5262 and 5263 are not applicable

There also is no evidence of ankylosis of the right knee or the left knee, which is immobility and consolidation of a joint.  See Dorland's Illustrated Medical Dictionary 86 (28th ed., 1994).  The Veteran demonstrated extension and flexion in both knees on all examinations of record during the current appeal period and thus Diagnostic Code 5256 is not applicable.  

The Board has also considered Diagnostic Code 5258 for dislocated semilunar cartilage with frequent episodes of locking and effusion into the joint as well as Diagnostic Code 5259 for the symptomatic removal of the semilunar cartilage.  Although the Veteran underwent arthroscopies for both knees, he did not have surgical procedures performed for a meniscal condition in either knee.  Thus Diagnostic Code 5259 is inapplicable in the instant case.  As for Diagnostic 5258, while the Veteran complained of his knees locking and MRIs have shown defects in the patella cartilage, imaging studies on multiple occasions throughout the appeal period show that the semilunar cartilage (meniscus) in both knees was neither dislocated nor torn.  See x-rays dated in May 2007, September 2009 and MRIs dated in September 2009, December 2010, November 2011, March 2012, and February 2014.  For these reasons a rating under Diagnostic Code 5258 for the right knee and left knee is not warranted.

While knee scars were noted on VA examinations in April 2012 and October 2013, the scars were nonsymptomatic with no features that would support the assignment of separate compensable ratings under the Diagnostic Codes for skin disorders.  There is no basis for a separate rating for the scarring of the right knee and left knee.  See 38 C.F.R. § 4.118 (prior to and after October 23, 2008 and January 20, 2012).

The Board also has considered the Veteran's statements that describe his bilateral knee pain, locking, and discomfort.  The Veteran is certainly competent to describe his observations and the Board finds that his statements are credible.  In this case, however, the objective medical findings by skilled professionals are more persuasive which, as discussed above do not support a higher rating or additional separate ratings for both knees.  In essence, the lay evidence, while accepted as credible, does not provide a basis for a higher evaluation or any additional separate ratings.

Reference is again made to the Veteran's claim for service connection for gout, which he states is a "contributing factor" to his "active ongoing chronic knee pain."  The service connection issue has been referred for AOJ development and adjudication.  In doing so, the Board finds that the issue of service connection for gout is not inextricably intertwined with the increased rating claims.  When it is active, gout is rated under Diagnostic Code 5002 and the rating is based on the frequency of exacerbating episodes.  When it is inactive, Diagnostic Code 5002 directs that the chronic residuals be rated under the affected joint.  In this regard, the Veteran's bilateral knee disability is already being evaluated based on limitation of motion with pain.  Any symptoms of knee pain related to gout are already included in the current rating.  No attempt has been made to differentiate the knee pain due to gout from that caused by degenerative arthritis.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (holding that the Board is precluded from differentiating between symptomatology attributed to service-connected disability and nonservice-connected disability in the absence of medical evidence which does so).

As the criteria for a rating higher than 10 percent for right knee sprain and patellofemoral pain syndrome and left knee retropatellar pain syndrome have not been demonstrated during the instant appeal, excluding the periods of convalescence, the preponderance of the evidence is against the claims, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).



Extraschedular Consideration

During the April 2013 Board hearing and VA examinations in April 2012 and October 2013 the Veteran reported that his knees affected his ability to work.  While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating. 38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology pertaining to his service-connected and bilateral knee disability.  The Board finds that the Veteran's service-connected bilateral knee disability is manifested pain and limitation of motion.  For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. As such, referral for extraschedular consideration is not warranted.  
38 C.F.R. § 3.321(b)(1).


ORDER

A rating higher than 10 percent prior to October 2, 2008, from December 1, 2008 to June 6, 2011, and from August 1, 2011 for right knee sprain and patellofemoral pain syndrome is denied.  

A rating higher than 10 percent prior to May 4, 2009 and from July 1, 2009 for left knee retropatellar pain syndrome is denied.  


REMAND

In September 2014 the Court remanded this appeal for further development and readjudication.  The Court noted that the Veteran's last examination was in November 2010, which was not ostensibly conducted for purposes of rating rhinosinusitis but rather to determine the etiology of the Veteran's sleep apnea.  The Court agreed that the Board did not adequately explain why a new VA medical examination was not required to specifically address the frequency and severity of the Veteran's headaches, which potentially could entitle him to a higher rating of 30 percent under Diagnostic Code 8100.  Further, the Court found that as the Board determined that the Veteran's rhinosinusitis was rated by analogy a rating under Diagnostic Code 8100 was not precluded under 38 C.F.R. § 4.20 and Vogan v. Shinseki, 24 Vet. App. 159, 161 (2010).  Thus the Court remanded the issue for the Board to provide an adequate explanation of whether a new VA examination is required for purposes of rating the rhinosinusitis, to include consideration of whether a new examination is required to specifically address the frequency and severity of the headaches under Diagnostic Code 8100.  The Court specifically to cited to 38 U.S.C.A. § 5103A(d)(1); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006) (discussing the criteria for determining whether a VA medical examination is required).

The Board notes that on VA examination for migraine headaches in October 2014, the Veteran was diagnosed with tension headaches and the examiner determined that the Veteran had prostrating attacks of non-migraine headaches more frequently than once per month.  

In order to comply with the Court's directives and in light of the current evidence of record, a new VA examination is warranted to determine the current level of severity of rhinosinusitis under the applicable rating criteria.  

Prior to obtaining any opinion, the Veteran's assistance should be obtained to ensure that copies of any outstanding records of pertinent medical treatment are identified and added to the claims file. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  With the Veteran's assistance obtain copies of any pertinent records and add them to the claims file.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. Schedule the Veteran for an appropriate VA examination to determine the current severity of the service-connected rhinosinusitis.  The claims folder should be made available to the examiner and all appropriate tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The examiner is asked to address the following: 
   
a) Whether the Veteran's rhinosinusitis is manifested by headaches with characteristic prostrating attacks that occur on an average once a month over the last several months? Or, are the headaches associated with the rhinosinusitis frequent and completely prostrating with prolonged attacks which are productive of severe economic inadaptability? 

b.) Whether the Veteran's rhinosinusitis is manifested by incapacitating episodes per year requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year characterized by headaches, pain, and purulent discharge or crusting?  The General Rating Formula for Sinusitis provides that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.

c.) Whether the Veteran has greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side; or, whether he has polyps.  

The examiner is asked to provide a rationale for all opinions rendered.  If the examiner is not able to provide an opinion, he or she should explain why.

3.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


